Citation Nr: 0319659	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-49 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral strain.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for ventral hernia.  


REPRESENTATION

Appellant represented by:	North Carolina Department of 
Veterans Affairs 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from November 1963 to July 
1969.  Service records show that he was awarded the Purple 
Heart and the Combat Infantryman's Badge.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1995 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied entitlement to 
a disability evaluation in excess of 10 percent for 
lumbosacral strain and entitlement to a disability evaluation 
in excess of zero percent for ventral hernia.  A 40 percent 
evaluation was assigned to the ventral hernia from December 
20, 1999.  


REMAND

During the pendency of this appeal, effective February 22, 
2002, the Board was granted authority to undertake additional 
development with respect to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, as well 
as to appeals pending at the Board, the United States Court 
of Appeals for Veterans Claims, or the United States Court of 
Appeals for the Federal Circuit.  This authority was granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); codified at 
38 C.F.R. § 19.9 (a)(2) (2002).  As a result of this newly 
enacted regulation, the Board was permitted to accept or 
obtain evidence not considered by the RO when the RO decided 
the claim being appealed and consider that evidence in making 
its decision without referring that evidence to the RO for 
initial consideration or obtaining the appellant's waiver.  
See 38 C.F.R. § 19.9 (a)(2) (2002).  

In August 2002, the Board developed the issue on appeal 
pursuant to 38 C.F.R. § 19.9 (a)(2) (2002).  VA treatment 
records from the Durham, North Carolina VA Medical Center 
dated from February 1994 to October 2002 were obtained and 
associated with the claims folder.  

After the Board conducted the development in this case, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held 
that 38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  

Thus, in accordance with Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board must remand the additional evidence to the 
RO for initial consideration pursuant to 38 U.S.C. § 7104(a).  

The Board also notes that during the pendency of these 
claims, the Veterans' Claims Assistance Act of 2000 (VCAA) 
was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  It essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VCAA, 38 U.S.C.A. § 5103A (West 2002).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

The VCAA applies to the present claims because the claims 
were filed in December 1994, before the date of enactment of 
the VCAA, and the claims are still pending.

Review of the record shows that the veteran had been 
scheduled for VA examinations of the ventral hernia and the 
lumbosacral spine.  The record shows that the VA examinations 
were requested in March 2003 and as of May 2003, the status 
of the examinations was "pending."  The Board finds that the 
RO should make an attempt to obtain and associate with the 
claims folder the examination reports in question.  Also, in 
a May 2003 statement, the veteran informed the VA that he was 
scheduled for reconstructive surgery to replace the mesh in 
his abdomen on May 7, 2003.  A record of this surgery is not 
associated with the claims folder.  

Lastly, the Board notes that the veteran's claim of 
entitlement to an increased evaluation for lumbosacral strain 
was filed in December 1994.  While this appeal was pending, 
the applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  Review of the 
record reveals that the veteran has not yet been notified of 
the revised rating criteria for intervertebral disc disease.  
The Board finds that the RO should notify the veteran of 
these revised regulations.    

Accordingly, this case is remanded for the following action: 

1.  The RO should obtain copies of the 
veteran's VA treatment records from the 
Durham, North Carolina VA Medical Center, 
showing treatment of the ventral hernia 
and lumbosacral strain dated from October 
2002 to present.  The RO should obtain 
copies of the operation report and 
hospital records for the abdominal 
surgery performed in May 2003.    

The RO should obtain and associate with 
the claims folder copies of the reports 
of VA examinations of the lumbosacral 
spine and ventral hernia performed in 
2003.  

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issues of entitlement to a disability 
evaluation in excess of 10 percent for 
lumbosacral strain and entitlement to a 
disability evaluation in excess of 40 
percent for ventral hernia.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran.  
This should include consideration of the 
old and new criteria of Diagnostic Code 
5293.  He should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



